Citation Nr: 9935500	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-43 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.W., A.B., C.B. and C.H.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from January to September 
1993; he died July 21, 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that no valid marriage between the veteran 
and appellant existed at the time of the veteran's death.


FINDINGS OF FACT

1.  The appellant and the veteran were married in the State 
of Texas in October 1943.

2.  The marriage was dissolved by divorce as shown by a 
decree from a Texas court, dated in August 1971.

3.  The appellant and the veteran did not reconcile, remarry 
or live together as husband and wife at any time after their 
1971 divorce and prior to his death in 1995.

4.  There is no competent and probative evidence showing that 
the August 1971 divorce decree is invalid or void.



CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for the purpose of 
establishing entitlement to VA pension benefits.  38 U.S.C.A. 
§ 101 (West 1991); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

In order to be entitled to VA or death benefits as a 
"surviving spouse" of a veteran, the applicant must have 
been the veteran's spouse at the time of the veteran's death 
and have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by the veteran without the fault of the spouse.  
38 U.S.C.A. § 101(3).  

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and 38 C.F.R. § 3.50(a).  Under 38 C.F.R. § 3.1(j), 
the term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  See also 38 C.F.R. § 3.205 
(1999).  For VA purposes, the validity of a divorce decree 
regular on its face, will be questioned only when such 
validity is put in issue by a party thereto or a person whose 
interest in a claim for VA benefits would be affected 
thereby.  38 C.F.R. § 3.206.




Factual Background

The record contains a marriage certificate showing that the 
appellant and the veteran were married October 13, 1943, in 
the County of Bexar, State of Texas.  The appellant and the 
veteran had five children together, born in March 1944, 
February 1945, January 1946, June 1949 and May 1951, 
respectively.

During his lifetime the veteran was service-connected for a 
psychiatric disability initially termed conversion hysteria, 
with the diagnosis later changed to schizophrenic reaction of 
the paranoid type.  Effective October 19, 1954, the veteran's 
psychiatric disability was deemed totally disabling.  VA 
records reflect periods of psychiatric hospitalization from 
April to May 1952, and a period of hospitalization beginning 
in October 1954 and continuing for a period in excess of six 
months.  Documentation prepared by the veteran up until this 
point acknowledges his status as married to the appellant.  

A social worker's report, dated in December 1955, indicates 
regular visitation of the veteran and the appellant.  The 
social worker noted that they remained together in the home 
despite a short time of living apart due to a difference of 
opinion on money matters.  The social worker noted that the 
home situation was not a healthy one and that the veteran and 
his spouse continued to be suspicious of each other. 

The veteran was re-admitted for hospitalization in May 1956.  
In October 1956 VA undertook to establish the validity of the 
marriage between the veteran and the appellant.  At that time 
an estrangement was noted to exist.  The appellant denied 
such, reporting that at the time the veteran went into the 
hospital they were living together as husband and wife.  In 
February 1957, the Chief Attorney determined that the October 
13, 1943, marriage between the veteran and the appellant was 
valid.  In May 1957, the veteran went home in the custody of 
the appellant.

Social worker reports dated in July and October 1957, and in 
January 1958, indicate that the veteran and the appellant 
were living together as husband and wife.

In March 1960 the veteran returned for VA hospitalization.  
In June 1960 the appellant advised the RO that she was going 
to divorce the veteran.  In August 1960, the veteran returned 
to the family home, and, in October 1960, signed a request 
for increased compensation in which he identified his 
marriage to the appellant as continuing.  A hospital casework 
report dated in December 1960 indicates that the appellant 
and the veteran remained married and were living together as 
husband and wife.  The veteran was thereafter re-
hospitalized, and, in a decision dated in March 1961, deemed 
incompetent effective December 29, 1960.

A May 1961 memorandum indicates that the veteran and the 
appellant were estranged and that the appellant had contacted 
an attorney with respect to obtaining a divorce prior to the 
veteran's return from his last period of hospitalization.  
The memorandum indicates report by the appellant to the 
effect that she did not believe in divorce and had no 
intention of going through with it.

In a June 1961 letter the appellant advised the VA hospital 
that she would not take the veteran back into her home.  The 
veteran was released into the custody of his brother.

Social work reports dated in early 1962 indicate that the 
veteran was living in a house attached to another sibling's 
home, his sister and guardian, and that he had a girlfriend.  
In an August 1962 report the veteran reported having no 
contact with the appellant.

In October 1965, the veteran was re-hospitalized by VA.  VA 
records dated in 1966 indicate that the veteran was brought 
in for clinical treatment by the appellant and that they had 
been living together since January 1966.  A March 1966 field 
investigation report reflects that the veteran was living 
with the appellant on a permanent basis.  

In a June 1967 VA hospital summary the veteran reported that 
he was separated from the appellant.  A report of interim 
contact dated in July 1967 indicates that the veteran was 
living with his sister and separated from the appellant.  
That report indicates that he and the appellant were not 
divorced.  A November 1967 letter to the bank from an estate 
analyst, indicates that the appellant and the veteran had no 
divorce planned.

The veteran was re-hospitalized from February to May 1968 
under a court commitment order.  

A report from social services of the VA outpatient clinic, 
dated in April 1970, indicates that the veteran's "sole 
motive during the year he was seen was bent toward securing a 
divorce.  He had been separated from his wife for three years 
and under no conditions would his wife accept him in the 
home."  That report notes that after the veteran had filed 
for a divorce the appellant attempted to obtain a lawyer and 
fight the divorce, and that the appellant refused to sign the 
papers.

The veteran was again hospitalized form December 1970 to 
February 1971, after which time he returned to live with his 
sister.  

The record contains the veteran's petition for divorce and 
the citation to the appellant to appear and answer such 
petition, dated in June 1971.  In July 1971, the appellant 
submitted a statement indicating that she and the veteran 
were living apart and that the divorce should be final in 
July 1971.  The record contains a divorce decree signed 
August 27, 1971, by a judge from the District Court, 131st 
Judicial District in Bexar County, Texas.

In a statement signed in October 1971, the appellant 
requested apportionment of the veteran's benefits, terming 
herself the "ex-wife of veteran.  We were divorced sometime 
between June and August 1971."

Reports of beneficiary examination dated in August 1982 and 
October 1984 indicate that the veteran continued to live with 
his sister and guardian.  

The veteran died July 21, 1995.  The death certificate 
indicates his status as married, with the appellant listed as 
surviving spouse; the informant was his son, C.  Thereafter, 
the appellant claimed entitlement to death benefits as the 
surviving spouse.  In April 1996, the RO denied the appellant 
recognition as the veteran's surviving spouse and thus denied 
all VA death benefits.

The appellant has brought a petition for review of the 1971 
divorce decree by the law of the place/granting jurisdiction, 
i.e., the District Court of Bexar County, Texas.  A copy of 
that petition, signed July 30, 1996, is contained in the 
claims file.  The appellant claims that the veteran was 
incompetent and that the divorce brought by him and his 
sister was not legal.  She denied notice of such divorce.  
She indicated that although the veteran "..was hoptitalized 
[sic] a number of times throughout the years, we continue to 
live together as husband and wife.  We always considered 
ourselves married...The idea that we received a legal 
dissolution of our marriage is unbelievable."  At the time 
of her hearing in November 1996, the appellant reiterated her 
arguments.  She also presented witnesses on her behalf who 
testified that the veteran's sister always interfered with 
the relationship and that the appellant was never served a 
certificate of subpoena and never signed any document and was 
not signed by the sheriff.  C., her son, also argued that the 
dates on the divorce decree were inaccurate, indicating 
marriage in 1923 rather than 1943.

In October 1998, the Board remanded the matter to the RO to 
determine the status and/or outcome of the appellant's 
petition with regard to the divorce decree.  The court has 
advised the RO as late as August 1999, that the appellant's 
petition remains pending, without any anticipated date for 
finalization.

Analysis

The issue in the instance case is whether a valid marriage 
existed between the appellant and the veteran at the time of 
the veteran's death in order to render the appellant eligible 
for recognition as the veteran's surviving spouse for 
purposes of entitlement to VA benefits.

Given the evidence, it can only be concluded that the 
appellant was not the veteran's "surviving spouse" as 
defined under applicable laws and regulations:  The claims 
file contains a divorce decree signed by a judge of the state 
in which both the veteran and the appellant were domiciled.  
The Board notes the appellant's claims of having no knowledge 
of such; however, her arguments are in direct contradiction 
to statements made contemporary with the period of time the 
divorce became final.  

The Board further notes that the probative evidence of record 
establishes that since around 1970 the veteran lived with a 
sibling and not with the appellant.  The credible evidence of 
record does not reflect that the veteran and the appellant 
ever reconciled, remarried or lived together as husband and 
wife thereafter.  Although the appellant has questioned the 
validity of the divorce decree based on issues of notice, the 
validity of such divorce is to be determined by the law of 
the place where the parties resided during their marriage, in 
this case Texas, and not by the Board.  In connection with 
the appellant's claim the Board has attempted to discern a 
final state disposition with regard to the validity of the 
August 1971 divorce decree.  VA has been advised that no 
disposition has been finalized and that there is no 
anticipated date of finalization.  Thus, as the facts now 
stand, the divorce decree dated in August 1971 is valid, not 
having been determined null or void.  38 C.F.R. § 3.206(b).  

Parenthetically the Board notes that even should the 
appellant prove successful in invalidating the divorce decree 
terminating the marriage between herself and the veteran, the 
record still reflects that she and the veteran did not live 
with the veteran continuously throughout their marriage or at 
the time of his death.  She would thus have to show that 
their separation was due to the misconduct of, or procured by 
the veteran without the appellant's fault.  See 38 U.S.C.A. § 
101(3).  The evidence herein tends to demonstrate that 
although the veteran had serious psychiatric problems during 
his lifetime, it was the appellant and not the veteran who 
refused to maintain cohabitation in a husband and wife 
relationship.

In sum, the marriage between the appellant and the veteran 
was dissolved by divorce in August 1971 and did not remarry 
or otherwise live together as husband and wife thereafter.  
As there is no competent and probative evidence showing that 
the August 1971 divorce decree is invalid or void, the 
appellant does not meet the criteria for recognition as the 
surviving spouse of the veteran for the purpose of 
establishing entitlement to VA pension benefits.  38 C.F.R. 
§§ 3.1, 3.5, 3.50, 3.206.  Thus, the claim is denied.


ORDER

The appellant is not entitled to recognition as surviving 
spouse of the veteran for purposes of eligibility to VA death 
benefits.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 


